DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed May 17, 2021, is a continuation of U.S. Patent Application No. US 16/782,948, filed February 5, 2020, which issued as U.S. Patent No. US 11,008,856 B2 on May 18, 2021.  Claims 1-8 are pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on January 21, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,598,007 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claim 1 and claims 2-8, which depend from claim1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a portable device, as recited by the claims, comprising an antenna and a switchable filter section for limiting the antenna output in a normal mode to a first frequency band to pass a depth signal at a first frequency and a data stream at a modulated frequency and for limiting the antenna output in a rebar mode to a second frequency 
	Zeller US 2016/0069180 discloses a portable device, but Zeller does not disclose, at least, a switchable filter for limiting the antenna output in a normal mode to a first frequency band to pass a depth signal at a first frequency and a data stream at a modulated frequency and for limiting the antenna output in a rebar mode to a second frequency band that is wider than the first frequency band to include the depth signal at a second frequency that is lower than the first frequency and the data stream at the modulated frequency. 
	Brune et al. (US 2004/0189305 B1) discloses a portable device, but Brune does not disclose, at least, a switchable filter for limiting the antenna output in a normal mode to a first frequency band to pass a depth signal at a first frequency and a data stream at a modulated frequency and for limiting the antenna output in a rebar mode to a second frequency band that is wider than the first frequency band to include the depth signal at a second frequency that is lower than the first frequency and the data stream at the modulated frequency.
	Bailey et al. (US 2015/0369953 A1) discloses a portable device, but Bailey does not disclose, at least, a switchable filter for limiting the antenna output in a normal mode to a first frequency band to pass a depth signal at a first frequency and a data stream at a modulated frequency and for limiting the antenna output in a rebar mode to a second frequency band that is wider than the first frequency band to include the depth signal at a second frequency that is lower than the first frequency and the data stream at the modulated frequency.
Rider et al. (US 5,361,029) discloses a portable device, but Rider does not disclose, at least, a switchable filter for limiting the antenna output in a normal mode to a first frequency band to pass a depth signal at a first frequency and a data stream at a modulated frequency and for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689